NOTICE OF ALLOWABILITY
Rejoinder of Withdrawn Claims
Claim 24 is allowed. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33 and 34 (and the other non-elected species) previously withdrawn from consideration as a result of a species election/restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims (and species) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election/restriction requirement as set forth in the Office action mailed on 3/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 24, 26-49 are allowed.


	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Declaration of Dr. Watson filed 10/18/2021 has been considered and is persuasive.  Furthermore, Applicant’s arguments filed 10/18/2021 have been fully considered and are persuasive.  Thus, in view of the Declaration of Dr. Watson and the arguments filed 10/18/2021, the rejection of claims under 35 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635